           Case 1:20-cv-05859-LJL Document 4 Filed 07/28/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 SANDER SABA,

                        Plaintiff,
                -against-
                                                       Civil Action No. 1:20-cv-05859
 ANDREW M. CUOMO, in his official
 capacity as Governor of the State of New
 York; and MARK J. F. SCHROEDER, in his
 official capacity as Commissioner of the New
 York State Department of Motor Vehicles,
                        Defendants.


                                     NOTICE OF APPEARANCE


TO THE CLERK OF THE COURT AND ALL PARTIES:

       PLEASE TAKE NOTICE that Amanda L. Genovese of the firm O’Melveny & Myers LLP

enters her appearance in the above-captioned action as counsel of record for Plantiff Sander Saba

and requests that all further notice and copies of pleadings, papers, and other materials relevant to

this action be directed and served upon:

Amanda L. Genovese
Times Square Tower
7 Times Square
New York, NY 10036
Telephone: (212) 326-2000
Email: agenovese@omm.com
          Case 1:20-cv-05859-LJL Document 4 Filed 07/28/20 Page 2 of 2




Dated: July 28, 2020                    Respectfully submitted,

                                        O’MELVENY & MYERS LLP



                                        By: /s/ Amanda L. Genovese
                                            Amanda L. Genovese

                                           Attorneys for Plaintiff




                                       2
